This action is in response to the Request for Continued Examination filed 18 May 2021.  Claims 1, 9, 16 have been amended.  Claims 1-20 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 9-12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killian et al. (US 10,002,115 B1) in view of Pahlavan et al. (US 2010/0268941 A1) and further in view of Wesley et al. (US 2014/0304326 A1).

Claim 1: Killian discloses a computer-implemented method comprising: 
processing, by a client device that executes an application, a request from the application to load a document comprising content for display on the client device, a server receives a request from a client device for a web page (C. 5, L. 46-51) from a web browser hosted on the client (C. 31, L. 18-28), a server receives a web page request from a client device, e.g. from the web browsing client (C. 32, L. 27-30) comprising web browser components  
the content comprising a first portion and a second portion, the webpage can be split into a first part and a second part (C. 31, L. 32-38); 
rendering, by the client device, at least the first portion of the content, the first part is rendered by the network computing and storage provider (C. 31, L. 38-41), the client computing device locally renders the second part of the web page resources to create locally rendered  composite layers (C. 31, L. 60-62), rendering the second part after the first part as content is rendered to placeholders for the second part as the content is received (C. 39, L. 14-21), the client device can display the web page using the received processed first part of the web page resources and process the second part of the web page resources (e.g., create composited layers) to replace placeholder layers to create a merged layer tree for display (e.g., including bitmap rendering) (C. 42, L. 55-62) The claimed first portion is equivalent to the second part in Killian. 

Killian does not disclose wherein the first portion of the content has a first content type and the second portion of the content has a second content type, as disclosed in the claims.  However, in the same field of invention, Pahlavan discloses locally .  Therefore, considering the teachings of Killian and Pahlavan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the first portion of the content has a first content type and the second portion of the content has a second content type with the teachings of Killian.  One would have been motivated to combine wherein the first portion of the content has a first content type and the second portion of the content has a second content type with the teachings of Killian in order to provide the appropriate resources to data given higher priority over data with a lower priority to ensure that the higher priority data is processed in a more efficient manner (Wesley: Paragraph 0163) so that the majority of the heavily used resources are at a remote computing device having access to more resources than, for example, a local client device with limited resources Pahlavan (P. 0002).

Killian does not disclose determining, by the client device and based on the first content type of the first portion of the content and the second content type of the second portion of the content, a prioritization of the content such that the first portion of the content has a higher priority than the second portion of the content; determining, by the client device and based on the prioritization of the content, that the first portion of the content should be rendered locally by the client device and that the second portion of the content should be rendered remotely by a remote device, as disclosed in the claims.  However, policies determine whether a native desktop executing on a user device invokes a native (local) or remote application to be used to access data depending on state information associated with the user device (P. 0127) That is, a policy may determine that a desktop assigns priority to certain native (local) applications over remote applications for specific tasks and for other tasks, remote applications are given priority.  Therefore, considering the teachings of Killian, Pahlavan and Wesley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining, by the client device and based on the first content type of the first portion of the content and the second content type of the second portion of the content, a prioritization of the content such that the first portion of the content has a higher priority than the second portion of the content; determining, by the client device and based on the prioritization of the content, that the first portion of the content should be rendered locally by the client device and that the second portion of the content should be rendered remotely by a remote device with the teachings of Killian and Pahlavan.  One would have been motivated to combine determining, by the client device and based on the first content type of the first portion of the content and the second content type of the second portion of the content, a prioritization of the content such that the first portion of the content has a higher priority than the second portion of the content; determining, by the client device and based on the prioritization of the content, that the first portion of the content should be rendered locally by the client device and that the second portion of the content with the teachings of Killian and Pahlavan in order to provide the appropriate resources to data given higher priority over data with a lower priority to ensure that the higher priority data is processed in a more efficient manner (Wesley: Paragraph 0163).

Killian does not disclose sending, by the client device and to the remote device, a request to render only the second portion of the content, as disclosed in the claims.  However, Killian discloses a client device requests a web page from a server and he server can split the web page resources into a first portion (e.g., a first part) and a second portion (e.g., a second part) and renders the first portion of the webpage (C. 32, L. 27-46) The first portion of the webpage in Killian is equivalent to the claimed second portion; while Killian discloses that the client requests a webpage from the server and the server renders the first portion of the webpage, Killian does not disclose that the client requests that the server renders the first portion of the webpage.  Wesley discloses causing a remoted application to be presented on the mobile device if a native viewing application is unavailable (P. 0121) sending a request to open a remote application (P. 0159).  Therefore, considering the teachings of Killian, Pahlavan and Wesley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine sending, by the client device and to the remote device, a request to render only the second portion of the content with the teachings of Killian, Pahlavan and Wesley.  combine sending, by the client device and to the remote device, a request to render only the second portion of the content with the teachings of Killian, Pahlavan and Wesley in order to provide for maximum flexibility and efficiency to the client device by allowing the client to open a remote application when appropriate, so that the client can notify the server if the client is configured for hybrid rendering.

Killian does not disclose responsive to the client device receiving the rendered second portion of the content from the remote device within a particular period of time, compositing, by the client device, the rendered first portion of the content and the rendered second portion of the content for display by the application on the client device, as disclosed in the claims.  However, Killian discloses a browsing session may be terminated due to a time-out (C. 27, L. 45-55) and Wesley discloses an inactivity timeout may be implemented, wherein after a policy-defined period of inactivity, a user session is terminated (P. 0097) a client device may initiate locally caching of a remote desktop and one or more files associated with the remote desktop (P. 0169) and a timer is started (P. 0169) if the time expires, then a determination is made if a connection to the remote storage is available (P. 0170) and if there is no connection available, then the timer is restarted (P. 0172), if the time has not expired, then the client device presents the native desktop including an arrangement of one or more elements representing the remote desktop (P. 0173) That is, .  Therefore, considering the teachings of Killian, Pahlavan and Wesley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine responsive to the client device receiving the rendered second portion of the content from the remote device within a particular period of time, compositing, by the client device, the rendered first portion of the content and the rendered second portion of the content for display by the application on the client device with the teachings of Killian, Pahlavan and Wesley.  One would have been motivated to combine responsive to the client device receiving the rendered second portion of the content from the remote device within a particular period of time, compositing, by the client device, the rendered first portion of the content and the rendered second portion of the content for display by the application on the client device with the teachings of Killian, Pahlavan and Wesley in order to provide for maximum flexibility and efficiency to the client device by allowing the client to open a remote application when appropriate, so that the client can notify the server if the client is configured for hybrid rendering.


assigning, by the client device, rendering of the first portion of the content to a first process of the application, a first processing pipeline (path) for the first part (Column 32, Lines 36-40), the client device implements a continuation of the two pipelines to process the received layers (Column 32, Lines 60 – Column 33, Lines 3), and 
rendering of the second portion of the content to a second process of the application, wherein sending the request and receiving the rendered second portion of the content is conducted by the second process, a second processing pipeline (path) for the second part (Column 32, Lines 26-40), the client device implements a continuation the two pipelines to process the received layers (Column 32, Lines 60 – Column 33, Lines 3).

Claim 3.    Killian, Pahlavan and Wesley disclose the method of Claim 1, and Killian further discloses the request sent to the remote device to render only the second portion of the content comprises information regarding the client device that is usable by the remote device to determine at least an output format of the rendered second portion of the content, the content provider may select the type of content, ordering of content, or version of content according to the requirements of the requesting client computing device and .

Claim 4.    Killian, Pahlavan and Wesley disclose the method of Claim 3, and Killian further discloses the information regarding the client device comprises information identifying resources available to the client device, software operating on the client device, and a requested output format for the rendered second portion of the content, the content provider may select the type of content, ordering of content, or version of content according to the requirements of the requesting client computing device and resources available to the client computing device (Column 9, Lines 5-13) where the .

Claim 5.    Killian, Pahlavan and Wesley disclose the method of Claim 1, and Killian further discloses the first portion of the content is provided by a first website, and wherein the second portion of the content is provided by a second website, the client device can obtain web page resources associated with the placeholder layers from sources other than the server environment (e.g., from content providers other than the server environment, such as from other web servers) (Column 33, Lines 23-27).



Claims 16-19 are directed to machine-readable storage medium (comprising machine-readable instructions for causing at least one processor of a client device to perform operations) claims similar to the method claims of Claims 1, 3-5 and are rejected with the same rationale.

Claim(s) 6-8, 13-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killian (US 10,002,115 B1) in view of Pahlavan et al. (US 2010/0268941 A1) and Wesley et al. (US 2014/0304326 A1) and further in view of Weisberg et al. (US 2008/0288349 A1).

Claim 6.    Killian, Pahlavan and Wesley disclose the method of Claim 1, and Killian further discloses the document comprises a webpage, wherein the application comprises a web browser, requesting content in a web browser hosted on the client (Column 31, Lines 18-28), the web page sent by the network computing and storage provider includes place holders for content and the network computing and storage provider sends the second part of the web page in a format that can be rendered at the client computing device (Column 31, Lines 44-54).  However, loading and displaying content into an iFrame of a webpage (Paragraph 0083).  Therefore, considering the teachings of Killian, Pahlavan, Wesley and Weisberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the rendered second portion of the content is displayed in at least one iframe within the webpage with the teachings of Killian, Pahlavan and Wesley.  One would have been motivated to combine the rendered second portion of the content is displayed in at least one iframe within the webpage with the teachings of Killian and Wesley in order to allow Killian to make full use of current web browsing and web page display and rendering technologies and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 7.    Killian, Pahlavan and Wesley disclose the method of Claim 1, but do not disclose the second portion of the content comprises an advertisement, as disclosed in the claims.  However, in the same field of invention, Weisberg discloses one or more advertisements (Paragraph 0021), the web page contains the advertisement (Paragraph 0072), a request is made to load an .  Therefore, considering the teachings of Killian, Pahlavan, Wesley and Weisberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the second portion of the content comprises an advertisement with the teachings of Killian, Pahlavan and Wesley.  One would have been motivated to combine the second portion of the content comprises an advertisement with the teachings of Killian, Pahlavan and Wesley in order to allow Killian to implement an interface with as large a set of web content as possible as advertisements are commonly displayed on web pages and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  

Killian does not explicitly disclose determining that the first portion of the content should be rendered locally by the client device and that the second portion of the content should be rendered remotely by the remote device is further based on determining, by the client device at least one of: the client device will take longer to render the advertisement than the remote device will take to render the advertisement and provide the rendered advertisement to the client device; the advertisement is not interactive; or the client device is determined to have insufficient resources to commit to rendering of where the network computing component instantiates the browsing session based on client computing device information included in the browse session request including a device type or browser type, a device screen resolution, a browser display area, or other information defining the display preferences or capabilities of the client computing device (Column 16, Lines 37-45), the server can determine which web page resources would consume less bandwidth as composited layers versus a format allowing local rendering at the client (e.g., original HTML, JavaScript, text, images, etc.) and choose composited layers or local rendering for particular web page resources in order to reduce or minimize bandwidth utilization (Column 35, Lines 62 – Column 36, Lines 3), a request for the web page can be received from a client device, and identified for hybrid rendering based on client device support for hybrid rendering (e.g., due to the client device running web browser software that supports hybrid rendering) (Column 37, Lines 14-18) That is, while in Killian, it is the server that determines that the first portion of the content should be rendered locally by the client device and that the second portion of the content should be rendered remotely by a remote device, the server makes this determination based on information transmitted from the client to the Server indicating if the client supports hybrid rendering and Wesley discloses causing a .  Therefore, considering the teachings of Killian, Pahlavan, Wesley and Weisberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining that the first portion of the content should be rendered locally by the client device and that the second portion of the content should be rendered remotely by the remote device is further based on determining, by the client device at least one of: the client device will take longer to render the advertisement than the remote device will take to render the advertisement and provide the rendered advertisement to the client device; the advertisement is not interactive; or the client device is determined to have insufficient resources to commit to rendering of the advertisement with the teachings of Killian, Pahlavan, Wesley and Weisberg.  One would have been motivated to combine determining that the first portion of the content should be rendered locally by the client device and that the second portion of the content should be rendered remotely by the remote device is further based on determining, by the client device at least one of: the client device will take longer to render the advertisement than the remote device will take to render the advertisement and provide the rendered advertisement to the client device; the advertisement is not interactive; or the client device is determined to have with the teachings of Killian, Pahlavan, Wesley and Weisberg in order to provide for maximum flexibility and efficiency to the client device by allowing the client to monitor its resources, rather than a server having to monitor a plurality of clients, so that the client can notify the server if the client is configured for hybrid rendering.

Claim 8.    Killian, Pahlavan and Wesley disclose the method of Claim 1, and Killian further discloses the second portion of the content comprises 
the document comprises a webpage, the application comprises a web browser, a server receives a request from a client device for a web page (Column 5, Lines 46-51) from a web browser hosted on the client (Column 31, Lines 18-28), the method further comprising:
assigning, by the client device, rendering of the first portion of the content to a first process of the application, a first processing pipeline (path) for the first part (Column 32, Lines 36-40), the client device implements a continuation of the two pipelines to process the received layers (Column 32, Lines 60 – Column 33, Lines 3).

Killian does not disclose a plurality of advertisements, and each of the plurality of advertisements is displayed in a respective iframe of the webpage, as disclosed in the claims.  However, in the same field of invention, Weisberg discloses one or more advertisements (Paragraph 0021), the web page contains the .  Therefore, considering the teachings of Killian, Pahlavan, Wesley and Weisberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a plurality of advertisements, and each of the plurality of advertisements is displayed in a respective iframe of the webpage with the teachings of Killian, Pahlavan and Wesley.  One would have been motivated to combine a plurality of advertisements, and each of the plurality of advertisements is displayed in a respective iframe of the webpage with the teachings of Killian, Pahlavan and Wesley in order to allow Killian to implement an interface with as large a set of web content as possible as advertisements are commonly displayed on web pages and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Killian does not disclose rendering of each of the plurality of the advertisements to additional processes of the application, wherein sending the request and receiving the rendered second portion of the content is conducted for each of the plurality of the advertisements by a respective one of the additional processes, as disclosed in the claims.  However, Weisberg discloses performing plural processes, a .  Therefore, considering the teachings of Killian, Pahlavan, Wesley and Weisberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine rendering of each of the plurality of the advertisements to additional processes of the application, wherein sending the request and receiving the rendered second portion of the content is conducted for each of the plurality of the advertisements by a respective one of the additional processes with the teachings of Killian, Pahlavan, Wesley and Weisberg.  One would have been motivated to combine rendering of each of the plurality of the advertisements to additional processes of the application, wherein sending the request and receiving the rendered second portion of the content is conducted for each of the plurality of the advertisements by a respective one of the additional processes with the teachings of Killian, Pahlavan, Wesley and Weisberg in order to allow Killian to implement an interface with as large a set of web content as possible as advertisements are commonly displayed on web pages and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.



Claim 20 is directed to a machine-readable storage medium (comprising machine-readable instructions for causing at least one processor of a client device to perform operations) claim similar to the method claim of Claims 6 and is rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
As amended, independent claim 1 recites, in part, “processing, by a client device that executes an application, a request from the application to load a document comprising content for display on the client device, the content comprising a first portion and a second portion, wherein the first portion of the content has a first content type and the second portion of the content has a second content type,” and “determining, by the client device and based on the first content type of the first portion of the content and 

Amended independent claims 9 and 16 are patentable for at least the reasons amended independent claim 1 is patentable and the pending dependent claims are patentable for at least the reasons their respective base claims are patentable.

The examiner has combined new prior art reference Pahlavan with Killian and Wesley for the amended limitations.  Killian discloses loading a webpage at a device, wherein some portions of the webpage are rendered locally by the device and some portions are rendered remotely by a network computing and storage provider. Wesley discloses that a policy may determine whether a native desktop executing on a user device invokes a native (local) or remote application to be used to access data depending on state information associated with the user device.  Pahlavan discloses that a user device renders a user interface, wherein portions of the user interface include render local content and different portions of the user interface display content rendered by a remote server.  The locally rendered content includes graphical controls and the remotely rendered content includes webpage content or multimedia content.  Pahlavan clearly discloses locally rendered content is of a different type from content 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.M.H/Examiner, Art Unit 2172                                                                                                                                                                                                        9/11/2021   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177